Name: Commission Regulation (EEC) No 2189/84 of 25 July 1984 repealing Regulation (EEC) No 1531/84 fixing the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 for dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 199/26 Official Journal of the European Communities 28 . 7 . 84 COMMISSION REGULATION (EEC) No 2189/84 of 25 July 1984 repealing Regulation (EEC) No 1531 /84 fixing the export refunds provided for in Article 6 of Regulation (EEC) No 516/77 for dried grapes criteria for fixing the amount for such refunds ; whereas the actual situation of the market requires no further restitution action ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1531 /84 is hereby repealed . Article 2 This Regulation shall enter into force on 1 August 1984. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 998 /84 (2), and in particular the fourth subparagraph of Article 6 (2) thereof, Whereas Commission Regulation (EEC) No 1531 /84 (') laid down the export refunds for dried grapes from the 1983 harvest ; Whereas Council Regulation (EEC) No 519/77 (4) lays down general rules for granting export refunds on products processed from fruit and vegetables and This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 July 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 73 , 21 . 3 . 1977 , p. 1 . (-') OJ No L 1 03 , 1 5 . 4 . 1984, p. 1 1 . ( ¢) OJ No L 145, 31 . 5 . 1984 , p. 84 . n OJ No L 73 , 21 . 3 . 1977 , p. 25 .